                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                       Case No. 2:18-cv-01456-ALM-CMV

                  Plaintiff,                     Judge Algenon L. Marbley

           vs.                                   Magistrate Judge Chelsey M. Vascura

 GS CALTEX CORPORATION,
 HANJIN TRANSPORTATION CO.,
 LTD., and SK ENERGY CO., LTD.

                  Defendants.



   NOTICE OF WITHDRAWAL AND SUBSTITUTION OF TRIAL ATTORNEY FOR
                   DEFENDANT SK ENERGY CO., LTD.

          Pursuant to Local Rule 83.4(c)(3), Alexia M. Romero (CA Bar #293987) hereby

withdraws as Trial Attorney of record in this case for Defendant SK Energy Co., Ltd (“SK

Energy”). Ms. Romero should be terminated as counsel or co-counsel for Defendant SK Energy.

James M. Garland (S.D. Ohio Bar #72902) is hereby substituted as Trial Attorney for Defendant

SK Energy. This withdrawal and substitution is made with the knowledge and consent of the

client.
Dated: March 5, 2019   Respectfully submitted,

                       COVINGTON & BURLING LLP

                       /s/ Alexia M. Romero
                       Alexia M. Romero (CA Bar #293987)
                       Withdrawing Counsel for Defendant SK
                       Energy Co., Ltd.


                       /s/ James M. Garland
                       (S.D. Ohio Bar #72902)
                       One CityCenter
                       850 Tenth Street, N.W.
                       Washington, D.C. 20001-4956
                       Telephone: 202-662-5337
                       Email: jgarland@cov.com
                       Trial Attorney for Defendant SK Energy Co.,
                       Ltd.
                                CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing was electronically filed on
this 5th day of March, 2019 with the Clerk of the Court using the CM/ECF system, which
will send notification of such filing to all counsel of record.

 Dated: March 5, 2019                             /s/ James M. Garland
                                                  James M. Garland (S.D. Ohio Bar #72902)
